TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00801-CR





Courtney Benjamine Brissette, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-04-071, HONORABLE FRED A. MOORE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was originally due March 21, 2005.  The time for filing was
extended to May 9 on counsel’s motion.  The brief has not been filed and counsel did not respond
to this Court’s notice that the brief is overdue.  Appellant is represented by retained counsel, Mr. J.
W. Howeth.
The appeal is abated.  The district court shall determine whether appellant desires to
prosecute this appeal, whether appellant has made the necessary arrangements for filing a brief, or
whether counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If appellant desires to prosecute this appeal but is
indigent, the court shall appoint substitute counsel who will effectively represent appellant on appeal. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than July 22, 2005.  Id. rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   June 17, 2005
Do Not Publish